   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 1 of 14 Page ID #:2045



    1   MARY C. WICKHAM (Bar No. 145664)
        County Counsel
    2   RODRIGO A. CASTRO-SILVA (Bar No. 185251)
        Acting Chief Deputy County Counsel
    3   LAUREN M. BLACK (Bar No. 192302)
        Principal Deputy County Counsel
    4   AMIE PARK (Bar No. 273346)
        Deputy County Counsel
    5   500 West Temple Street, Suite 468
        Los Angeles, CA 90012
    6   Tel: 213.974.1830 Fax: 213.626.7446
        Email: lblack@counsel.lacounty.gov
    7
     BYRON J. MCLAIN (Bar No. 257191)
    8FOLEY & LARDNER LLP
     555 South Flower Street, Suite 3300
   9 Los Angeles, CA 90071-2411
     Tel: 213.972.4780 Fax: 213.486.0065
  10 Email: bmclain@foley.com

  11    LOUIS R. MILLER (SBN 54141)
        MIRA HASHMALL (SBN 216842)
  12
        EMILY A. SANCHIRICO (SBN 311294)
  13    MILLER BARONDESS, LLP
        1999 Avenue of the Stars, Suite 1000
  14    Los Angeles, California 90067
        Tel.: (310) 552-4400 | Fax: (310) 552-8400
  15    Email.: esanchirico@millerbarondess.com
  16

  17
        Attorneys for Defendant
        COUNTY OF LOS ANGELES
  18
                                   UNITED STATES DISTRICT COURT
  19
                                  CENTRAL DISTRICT OF CALIFORNIA
  20

  21
        L.A. ALLIANCE FOR HUMAN                       Case No. 2:20-cv-02291 DOC-KES
  22    RIGHTS, et al.,
                                                      STATUS REPORT OF THE COUNTY
  23                                    Plaintiffs,   OF LOS ANGELES PURSUANT TO
                                                      JULY 8, 2020 ORDER [DKT 143]
  24                        vs.
  25    CITY OF LOS ANGELES, et al.,
  26                                  Defendants.
  27

  28

                                      STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                        Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 2 of 14 Page ID #:2046



    1            The County of Los Angeles (“County”) hereby submits its Status Report responding
    2   to the topics enumerated in the Court’s July 8, 2020 Order.
    3            Specifically, the County provides an update on the historic agreement reached by
    4   the County and the City of Los Angeles (“City”) to provide 6,700 beds and services for
    5   people experiencing homelessness (“PEH”) in the City of Los Angeles within 18 months,
    6   with 6,000 of these beds to be established within ten months. The County has committed
    7   to pay up to $293 million over the next five years to support the City's obligation. The
    8   County is eager to receive a detailed report from the City concerning its plan to implement
    9   the parties’ agreement, along with regular updates.
  10             The County also provides the Court with an update on its own continued efforts to
  11    address homelessness within 500 feet of freeways overpasses, underpasses, or ramps within
  12    the unincorporated areas of the County and provides additional information about the
  13     County’s ongoing efforts to address homelessness throughout the county.
  14    I.       STATUS AND IMPLEMENTATION OF BINDING TERM SHEET AND
  15             MEMORANDUM OF UNDERSTANDING
  16             A.         IMPLEMENTATION OF BINDING TERM SHEET
  17             On June 16, 2020, the County and the City entered into an agreement, memorialized
  18    in a Binding Term Sheet, to provide resources to combat homelessness within the City of
  19    Los Angeles. The City agreed to provide a total of 6,700 beds within the next 18 months
  20    to house or shelter PEH with financial support from the County. The PEH who will benefit
  21    from this agreement must (i) currently live within 500 feet of freeway overpasses,
  22    underpasses and ramps; (ii) be aged 65+; or (iii) otherwise be vulnerable PEH (“Targeted
  23     PEH Population”). This agreement solely concerns PEH located within the City of Los
  24     Angeles.
  25             The County has not yet received information regarding the City’s plans or any action
  26     taken to effectuate implementation of the 6,700 beds pursuant to the Binding Term Sheet.
  27     The City has advised that it will implement separate plans for each city council district.
  28     While the County uses a regional approach that does not rely on city council or

                                      STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                               -1-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 3 of 14 Page ID #:2047



    1   supervisorial districts, the County can and does provide a supervisorial district breakdown
    2   of PEH near the freeways in the unincorporated areas. See infra Section II.
    3            Pursuant to the Binding Term Sheet, the County is prepared to fulfill its commitment
    4   to make its first payment of $17.66 million on September 1, 2020. However, the County
    5 requests that the City agree to certain ongoing accountability metrics for the creation of

    6   these beds before the County effectuates payment. The County is seeking to have these
    7   measures memorialized in a Memorandum of Understanding (“MOU”), which will provide
    8   guidance for both the City and the County, and facilitate the Court’s on-going supervision
    9   of the implementation plan.
  10             B.         STATUS OF MOU BETWEEN CITY AND COUNTY
  11             The County is working with the City to finalize an MOU, and the City and County
  12     agree on several key provisions. As of July 14, 2020, however, the parties have not agreed
  13     on important accountability provisions for the MOU. These accountability provisions
  14     include, but are not limited to, the following: (i) a detailed Bed Plan from the City by
  15     August 1, 2020, (ii) a Beds Goal breakdown for the first year of the agreement to support
  16     consistent creation of beds throughout the first year, starting with 500 beds by August 31,
  17     2020, and (iii) a commitment to utilize the resources and infrastructure that the Los Angeles
  18     Homeless Services Authority (“LAHSA”) provides.
  19             To this end, the County provides a chart identifying the key areas of disagreement
  20     for the MOU between the City and the County. By resolving the issues identified below,
  21     the parties can move closer toward finalizing the MOU.
  22

  23      Topic                   Clause Disputed by City in         Reason from County
                                  MOU
  24      Bed Plan (by            The County proposes that the       A Bed Plan will provide critical
  25      August 1, 2020)         City submit a Bed Plan. At a       milestones to ensure the
                                  minimum, this Bed Plan             project(s) stay on track,
  26                              should: (i) identify the beds to   supporting the City's success.
  27                              be provided and categorized        Further, the County wants to
                                  by type, number, and               ensure that all dedicated funds are
  28                              location; and (ii) provide a       used for the purpose intended by
                                       STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                -2-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 4 of 14 Page ID #:2048



    1                        timeline of milestones          the parties – the expeditious and
    2                        including when the beds will    effective operation of 6,000 beds
                             be available for occupancy.     in 10 months, and a total of 6,700
    3                                                        beds in 18 months. As of this
    4                                                        filing, the City has not provided
                                                             any plan to the County.
    5     New Bed Goals in   The County proposes             The County’s payments to the
    6     First Year         establishing specific goals for City for supportive services begin
          (starting on       New Beds during the first       on September 1, 2020. The
    7     August 31, 2020)   year to support the ultimate    County cannot responsibly make
    8                        creation of all beds funded     payment for housing or shelter
                             under the agreement. The        and supportive services for the
    9                        County’s proposed goals for Targeted PEH Population by
  10                         New Beds established in Year September 1, 2020 without all
                             One are as follows:             appropriate safeguards in place to
  11
                                                             maximize the likelihood the
  12                         (i) total of 500 New Beds by project goals are met. A timeline
                             August 31, 2020;                of bed goal milestones for the
  13
                             (ii) total of 1,000 New Beds    first year by the City is crucial.
  14                         by October 23, 2020;
                             (iii) total of 1,500 New Beds
  15
                             by December 15, 2020;
  16                         (iv) total of 3,500 New Beds
                             by March 1, 2021; and
  17
                             (v) total of 5,300 New Beds
  18                         by April 16, 2021.
          LAHSA              The County proposes that        LAHSA is a joint powers
  19
                             LAHSA facilitate the            authority between the City and
  20                         coordination and                County, and it is accountable to
                             management of resources and both the City and the County.
  21
                             services in order to            LAHSA also has a current
  22                         effectively connect PEH in      infrastructure in place to provide
                             the community to available      services in an expeditious and
  23
                             housing and supportive          efficient manner to achieve the
  24                         services. To leverage           goals identified in the Binding
                             resources and efficiency, all   Term Sheet. The parties’
  25
                             services under the MOU must timetable for implementation will
  26                         be facilitated and supported    be jeopardized if the existing
                             by LAHSA (where                 LAHSA service provider
  27
                             applicable) and be consistent infrastructure is not utilized.
  28                         with LAHSA’s service
                             standards.
                                    STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                  -3-       Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 5 of 14 Page ID #:2049



    1            Although core accountability provisions remain at issue, the County emphasizes that
    2   significant progress has occurred in relation to other provisions of the MOU. For example,
    3   the City and County agree to provide quarterly status reports that will assist with continued
    4   compliance with the Binding Term Sheet. In particular, the County agreed to provide
    5   information related to the provision of mainstream services available to the Targeted PEH
    6   Population in facilities created pursuant to this agreement. The County also agreed to
    7 report to the City and Court the payments made to the City totaling nearly $300 million in

    8   order to assist with funding services for 6,000 new beds. The County expects the City to
    9   provide the same reporting of its financial contribution toward this goal.
  10             The County and the City have committed to creating and supporting 6,700 beds in
  11    18 months. Accountability supports the joint efforts of the County, the City, and the Court.
  12    Pursuant to the Court’s July 8, 2020 order, the County hopes to provide the Court with a
  13    finalized MOU between the City and the County very soon. The County respectfully
  14    requests that the Court support the County's effort to effectuate an MOU that includes key
  15    accountability provisions to maximize the impact of this agreement on the Targeted PEH
  16    Population identified in the Binding Term Sheet.
  17    II.      COUNTY’S ONGOING EFFORTS TO ADDRESS HOMELESSNESS
  18             WITHIN THE UNINCORPORATED AREAS
  19             The County continues its efforts to address homelessness within the unincorporated
  20    areas, encompassing PEH in all supervisorial districts. To meet the needs of PEH in the
  21    unincorporated areas, the County continues to develop solutions to assist PEH camped near
  22    freeway overpasses, underpasses, or ramps in the unincorporated county. As described in
  23    its June 19, 2020 status report, the key elements of the County’s plan include the following:
  24

  25          Plan Phase                 Key Elements                      Timeline
  26      Identification of    • Map out freeway underpasses          • Completed
          PEH Impacted           and 500-feet zones in
  27                             unincorporated areas
  28                           • Conduct estimated count of PEH
                                 within freeway zone
                                     STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                 -4-         Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 6 of 14 Page ID #:2050



    1
             Plan Phase              Key Elements                          Timeline
    2     Engagement/                                            •   Initial efforts to engage
                            • Implement engagement.
    3     Assessment        • Assessment of impacted PEH to          PEH near freeways
                              determine appropriate                  started and ongoing.
    4                                                            •   Systematic outreach and
                              shelter/housing.
    5                                                                engagement of impacted
                                                                     PEH to begin
    6                                                                approximately August 1,
    7                                                                2020.
    8     Shelter/Housing   • Identify shelter/housing           •   Occurs after outreach
          Plan                resources for impacted PEH,            and engagement.
    9                         which may include:                 •   For each PEH engaged
  10                          o Interim Housing                      by an outreach worker,
                              o Safe Sleep                           the outreach worker will
  11                          o Safe Parking                         determine if the PEH
  12                          o Motels/hotels                        has already been
                              o Supportive Housing                   matched to a specific
  13                          o Rapid Rehousing                      housing or shelter
  14                          o Shared housing                       resource.

  15
          Services and      • Impacted PEH will be linked to     • PEH linked to services
  16      Shelter/Housing     services that include: hygiene,      started and ongoing.
  17      Placement           mental health, legal, and other    • PEH linked to shelter or
                              supportive services.                 housing started and
  18                        • Based on assessment, impacted        ongoing, with increased
  19                          PEH will be provided                 efforts occurring after
                              shelter/housing options              August 1, 2020.
  20                          consistent with housing              Shelter/housing matches
  21                          prioritization policies for the      based on availability,
                              coordinated entry system.            individual PEH’s
  22                                                               acuity/eligibility, and
  23                                                               geographic area.

  24
          Education         • Develop and distribute             • On or about August 1,
  25                          educational/informational            2020, in conjunction
                              material to notify/remind PEH of     with systematic
  26
                              health impacts of being within       outreach.
  27                          500 feet of freeway on-ramp/off-
  28                          ramp/overpass.

                                  STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                           -5-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 7 of 14 Page ID #:2051



    1            A.         PEH COUNT NEAR FREEWAYS IN UNINCORPORATED AREAS
    2            The County conducted a point in time calculation to determine the total homeless
    3   population near the freeway overpasses, underpasses, and ramps within the unincorporated
    4   areas.1 As indicated in the chart below, the County has identified approximately 174 PEH
    5 surrounding freeway overpasses, underpasses, and ramps in the unincorporated areas. The

    6 County is conducting quality assurance reviews to ensure all unincorporated areas have

    7   been surveyed.
    8

    9                 Supervisorial District   Total PEH Near All Freeways
                                               in Unincorporated Areas
  10                  District 1                            58
  11                  District 2                            81
                      District 3                             0
  12                  District 4                            20
  13                  District 5                            15
                      Total                                174
  14

  15
                 B.         PUBLIC OUTREACH AND INFORMATIONAL FLIERS
  16
                 The County has finalized educational flyers in both English and Spanish that raise
  17
        awareness of the dangers of sheltering adjacent to freeway ramps and below underpasses
  18
        and overpasses. The flyers will be distributed as part of the systematic outreach and
  19
        engagement of PEH near the freeway overpasses, underpasses, and ramps. See Exhibit A
  20
        (Educational Flyers).
  21
                 The flyers identify freeways as Hazardous Areas. In particular, the flyers state
  22
        individuals should “Keep at least 500 feet away from all freeways.” The flyers further note
  23
        the dangers of living near a freeway, which include “lead and cancer-causing waste, car
  24
        crashes/accidents, [and] earthquake hazards.” Finally, the flyers indicate assistance is
  25
        available in the unincorporated areas for items such as (i) shelter and housing resources,
  26

  27
       The count identifies the number of PEH within 650 feet from the center of the freeway
        1

  28 on  either side. This calculation takes the conservative approach of assuming each freeway
     is approximately 300 feet wide, even though most freeways are narrower. The available
     GIS program measures from the center of the freeway, as opposed to from its edges.
                                   STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                -6-         Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 8 of 14 Page ID #:2052



    1   (ii) pet care and support, and (iii) legal help. Distribution of the flyers is expected to begin
    2   on or about August 1, 2020.
    3            C.         RESOURCES OFFERED FOR PEH IN UNINCORPORATED AREAS
    4            The County intends to offer shelter and housing opportunities to individuals within
    5 500 feet of freeway ramps, overpasses and underpasses within the unincorporated areas

    6 based on the count described above.          The County will utilize interim housing, rapid
    7 rehousing, and shared housing resources, among others, as appropriate for the individual

    8 being served. The County has determined that adequate resources exist to house or shelter

    9 this population. Now that the population has been identified (both number and geographic

  10 location), the County is focused on the next phases of its ongoing efforts to address this

  11 population in the unincorporated areas, as described in the chart above. The County

  12 anticipates that the target PEH population will begin to be matched with an appropriate

  13 type of shelter/housing on or around August 1, 2020, with a target to complete this process

  14    by November 1, 2020. Actual placements will occur as quickly as possible after matching
  15    consistent with CDC guidelines, and in tandem with all other outreach and educational
  16    activities.
  17             D.         TESTING FOR PEH IN COUNTY NEAR FREEWAYS
  18             The County has compiled a report of all COVID-19 testing conducted between May
  19 1, 2020 and July 9, 2020 for PEH near freeways. The County provided COVID-19 testing

  20 at 232 locations. 2 The County has administered 1,215 COVID-19 tests so far for PEH near

  21     freeways. A complete breakdown of the tests by Service Planning Area (“SPA”) is below.
  22     //
  23     //
  24     //
  25     //
  26

  27

  28    2
          The data on testing locations encompasses the entire County and not just the
        unincorporated areas.
                                STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                            -7-       Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
   Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 9 of 14 Page ID #:2053



    1
                                            Locations Tested   Number of Tests
    2
                               SPAs              Near                Near
    3
                                           Freeways/Highways Freeway/Highways
    4
                                       1          18                   83
    5
                                       2          68                  325
    6

    7
                                       3           6                  154

    8                                  4          83                  409

    9                                  5          13                   18
  10                                   6           8                   84
  11                                   7          34                  114
  12                                   8           2                   28
  13                        Grand Total           232                1215
  14

  15             At testing locations, the County also provides wellness checks and associated
  16 services (e.g., food, case management, mental health services, etc.). During these wellness

  17 checks, the County also offers interim housing as available. The County continues to

  18 assess the need to add or shift hygiene facilities to areas near freeway encampments in the

  19 unincorporated county in order to reduce the spread of COVID-19.

  20    III.     STATUS AND UPDATE ON PROJECT ROOMKEY
  21             Below is a table identifying the current data related to Project Roomkey in the
  22    County. As of July 10, 2020, thirty-five (35) hotels are participating in Project Roomkey
  23    and are currently sheltering PEH throughout the county. The total number of rooms
  24    available, client rooms occupied, and clients sheltered are identified below. Overall, 3,684
  25    individuals are sheltered in 3,317 rooms. The County lauds the participating hotels and
  26     their associated communities for sheltering the most vulnerable among its residents during
  27     this COVID-19 pandemic. However, the County respectfully requests that the current map
  28     and list of contracted hotel names and addresses not be publicly filed to avoid issues that
                                      STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                               -8-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
        Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 10 of 14 Page ID
                                         #:2054


    1   may hinder the success of Project Roomkey. The County is committed to ensuring that
    2   those sheltered through Project Roomkey transition to more permanent housing or
    3   alternative interim housing and do not again become unsheltered PEH.
    4

    5                                                                 Number
                                                                                Number
                                                             Total   of Client
    6                                                                              of
                                Service Planning Area       Number    Rooms
                                                                                Clients
    7                                   (SPA)                 of     Occupied
                                                                                 as of
                                                            Rooms      as of
    8                                                                          7/10/2020
                                                                     7/10/2020
    9
                             1 SPA 1 - Antelope Valley        94        88        95
  10                         2 SPA 8 - South Bay              60        55        60
                               SPA 2 - San Fernando
  11                         3 Valley                         52        48        60
  12                         4 SPA 3 - San Gabriel Valley     49        39        48
                               SPA 2 - San Fernando
  13                         5 Valley                         74        74        96
                               SPA 2 - San Fernando
  14                         6 Valley                        50         44         49
  15                         7 SPA 5 - West                  136        124       127
                             8 SPA 7 - East                  50         46         53
  16                         9 SPA 3 - San Gabriel Valley    87         80         91
  17                        10 SPA 4 - Metro                 48         44         48
                            11 SPA 4 - Metro                 49         45         47
  18                        12 SPA 3 - San Gabriel Valley    50         43         49
  19                        13 SPA 8 - South Bay             100        91        108
                               SPA 2 - San Fernando
  20                        14 Valley                        242        241       287
                            15 SPA 8 - South Bay             97         95        108
  21
                            16 SPA 8 - South Bay             133        126       135
  22                        17 SPA 6 - South                 69         65         70
                               SPA 2 - San Fernando
  23                        18 Valley                        52         47         51
  24                        19 SPA 5 - West                  47         45         48
                            20 SPA 4 - Metro                 60         58         61
  25                        21 SPA 7 - East                  210        205       221
  26                        22 SPA 3 - San Gabriel Valley    115        107       137
                            23 SPA 4 - Metro                 35         32         35
  27                        24 SPA 4 - Metro                 52         49         55
  28                        25 SPA 7 - East                  120        107       107
                            26 SPA 3 - San Gabriel Valley    121        91        110
                                           STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                    -9-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
        Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 11 of 14 Page ID
                                         #:2055


    1
                                                                        Number
    2                                                                             Number
                                                               Total   of Client
                                                                                     of
    3                            Service Planning Area        Number    Rooms
                                                                                  Clients
                                         (SPA)                  of     Occupied
    4                                                                              as of
                                                              Rooms      as of
                                                                                 7/10/2020
    5                                                                  7/10/2020
                            27   SPA 3 - San Gabriel Valley    129       121        139
    6
                            28   SPA 3 - San Gabriel Valley    156       142        173
    7                       29   SPA 7 - East                   95        89        103
                            30   SPA 4 - Metro                 467       407        407
    8
                            31   SPA 6 - South                  39        29         31
    9                       32   SPA 8 - South Bay             103       101        118
                            33   SPA 4 - Metro                  92        85         85
  10
                            34   SPA 4 – Metro                 177       170        178
  11                        35   SPA 4 – Metro                  91        84         94
                                     Overall                   3601      3317      3684
  12

  13

  14    IV.      UPDATE RELATED TO PROCUREMENT OF MODULAR HOUSING
  15             The County continues to identify and evaluate potential opportunities to procure,
  16 install, and operate rapid-design housing and shelter options for PEH within the county.

  17    One potential opportunity that the County is evaluating is the use of a shipping container
  18    SRO Module produced by Vesta. See infra diagram of “Typical Vesta Shipping Container
  19    MRO Module.” The use of Vesta containers for housing modules allows the use of
  20    multiple floor plans to assist in housing of individuals experiencing homelessness as well
  21    as families experiencing homelessness. The County estimates it would take approximately
  22    seven months from contract execution to develop and ultimately deliver the modules to
  23    designated locations from Vesta.
  24    //
  25    //
  26    //
  27

  28

                                            STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                    -10-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
        Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 12 of 14 Page ID
                                         #:2056


    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16    V.       STATUS OF CALTRANS, COUNTY, AND OTHER PROPERTIES
  17             A.         CALTRANS PROPERTIES
  18             On May 7, 2020, Caltrans provided this Court with a list of properties available to
  19    accommodate PEH. The list, derived from the California Governor’s Executive Order N-
  20    23-20 identified up to 17 properties for use. Of those properties, only one property—the
  21 Athens site located on Vermont Avenue—is located in the unincorporated county. Caltrans

  22 owns the property, but Metro maintains and operates it. The County, however, decided

  23    against utilizing the Athens property for the following reasons:
  24                  • It is located within 500 feet of a freeway overpass, underpass, or ramp. On
  25                        May 22, 2020, the Court ordered that individuals experiencing homelessness
  26                        near such areas be subsequently humanely relocated at least 500 feet away
  27                        from such areas. (Dkt. #123 at 10.)
  28                  • As of July 10, 2020, the County understood that the use of the Athens property

                                          STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                  -11-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
        Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 13 of 14 Page ID
                                         #:2057


    1                       had a 72-hour advance notice restriction advising PEH to vacate the property,
    2                       if PEH were sheltering at this location. Such a restriction does not conform
    3                       with the County’s commitment to find stable shelter and housing solutions to
    4                       PEH in the county.
    5                 • On July 11, 2012, a representative from Caltrans clarified that this 72-hour
    6                       advance notice restriction only applies to PEH, who are considered
    7                       trespassers, and would not apply to the County’s use. However, the Caltrans
    8                       representative also indicated that Federal Highway Administration (FHWA)
    9                       approval to use the Athens property was necessary, and would be difficult to
  10                        obtain before 2021.
  11             B.         COUNTY PROPERTIES
  12             The Court requests a map of all County-owned properties, including buildings and
  13    lots. The County has several thousand properties so a full list of County properties may
  14    not be helpful to the Court. The County does own parking lots associated with facilities
  15    that could be made available to the City to use for overnight safe parking. However, in
  16 order to provide a useful list of available County-owned properties for PEH in the City of

  17 Los Angeles, the County needs to know the specific potential uses of the properties. Once

  18    the County receives a list of the specific uses of the properties, the County can better
  19    evaluate which properties may be appropriate for the City’s purposes of housing or
  20    sheltering PEH.
  21             C.         OTHER PROPERTIES
  22             The Court’s inquiry of the properties previously discussed—794 S. Los Angeles
  23    Street, 16th and Maple—focuses on the negotiations between the City, Plaintiffs and
  24    Intervenors. The County has no update on the status of these properties or any plan by the
  25    City for utilization and provision of beds for those properties.
  26    VI.      REGIONAL RECOVERY PLAN
  27             In response to a directive from the Board of Supervisors approved on May 12, 2020,
  28    LAHSA developed a COVID-19 Regional Recovery Plan specifically focused on PEH

                                          STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                                  -12-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
        Case 2:20-cv-02291-DOC-KES Document 147 Filed 07/14/20 Page 14 of 14 Page ID
                                         #:2058


    1   throughout the County. See Exhibit B (Regional Recovery Plan, June 23, 2020). The plan,
    2   developed in conjunction with City and County stakeholders, is designed to accomplish
    3   five key goals: (i) preventing PEH sheltered during the COVID-19 response from returning
    4   to the street; (ii) housing 15,000 of the most vulnerable people among PEH in the County;
    5   (iii) reducing the inflow of individuals in the County into homelessness; (iv) preparing the
    6   systems addressing homelessness for future crises; and (v) ensuring racial equity
    7   throughout the overall plan to address homelessness. LAHSA projects the full cost of the
    8 Regional Recovery Plan to exceed $800 million, and identifies a range of funding streams

    9 administered by the City, the County and LAHSA itself that could be used to fund the

  10 Plan.

  11    VII. CONCLUSION
  12             The County will provide further status reports concerning its efforts to offer housing
  13    or shelter to PEH camped within 500 feet of freeway overpasses, underpasses, or ramps in
  14    the unincorporated areas, as well as its additional efforts to address homelessness in the
  15    County, as requested by the Court.
  16
        DATED: July 14, 2020                       FOLEY & LARDNER LLP
  17
                                                   Byron J. McLain
  18

  19

  20                                               /s/ Byron J. McLain
                                                   Byron J. McLain
  21                                               Attorneys for Defendant
                                                   COUNTY OF LOS ANGELES
  22

  23

  24

  25

  26

  27

  28

                                       STATUS REPORT OF THE COUNTY OF LOS ANGELES
                                               -13-      Case No. 2:20-cv-02291 DOC-KES
466863.1 4846-6174-7394.4
